  Case 15-28717         Doc 51     Filed 03/05/19 Entered 03/05/19 12:51:15              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-28717
         SHIRLETTE DICKEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/21/2015.

         2) The plan was confirmed on 10/19/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/10/2017, 03/21/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/07/2019.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-28717       Doc 51        Filed 03/05/19 Entered 03/05/19 12:51:15                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $11,445.00
       Less amount refunded to debtor                            $360.00

NET RECEIPTS:                                                                                   $11,085.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,413.56
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $465.67
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,879.23

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVANCE AMERICA                  Unsecured      1,917.07            NA              NA            0.00        0.00
AFNI INC                         Unsecured            NA         400.00          400.00           0.00        0.00
AMERICAS FINANCIAL CHOICE        Unsecured         962.06           NA              NA            0.00        0.00
ARM PROFESSIONAL SERVICES        Unsecured          98.00         98.00           98.00           0.00        0.00
CASH LOANS BY BMAC               Unsecured      1,200.00       1,127.62        1,127.62           0.00        0.00
CHRIST HOSPITAL                  Unsecured      1,000.00            NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,086.78       1,081.18        1,081.18           0.00        0.00
COMMONWEALTH EDISON              Unsecured         921.99        934.78          934.78           0.00        0.00
CREDIT FIRST                     Unsecured            NA         806.58          806.58           0.00        0.00
FIRESTONE                        Unsecured         806.58           NA              NA            0.00        0.00
GINNYS                           Unsecured         386.00           NA              NA            0.00        0.00
GM FINANCIAL                     Unsecured            NA         380.00          380.00           0.00        0.00
GM FINANCIAL                     Unsecured      6,838.00       5,437.55        5,437.55           0.00        0.00
GM FINANCIAL                     Secured       10,250.00     11,700.00        11,700.00      6,557.35    1,547.19
HARRIS & HARRIS                  Unsecured         214.00           NA              NA            0.00        0.00
LINEBARGER GOGGAN BLAIR & SAM    Unsecured         716.78           NA              NA            0.00        0.00
MASS STREET GROUP                Unsecured         400.00           NA              NA            0.00        0.00
MB FINANCIAL BANK                Unsecured         106.31           NA              NA            0.00        0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00        0.00
NATIONWIDE LOANS                 Unsecured      1,451.00       1,509.17        1,509.17           0.00        0.00
NATIONWIDE LOANS                 Secured           100.00        100.00          100.00        100.00         1.23
OAKLAWN RADIOLOGY IMAGING        Unsecured         662.99           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured            NA         213.99          213.99           0.00        0.00
SEVENTH AVENUE                   Unsecured            NA         386.26          386.26           0.00        0.00
SPEEDYRAPID CASH                 Unsecured         462.00        462.00          462.00           0.00        0.00
ST IL TOLLWAY AUTHORITY          Unsecured         213.30           NA              NA            0.00        0.00
THE DENTAL CLINIC                Unsecured         211.60           NA              NA            0.00        0.00
TORRES CREDIT SVC                Unsecured         935.00           NA              NA            0.00        0.00
WELLS FARGO DEALER SERVICES      Unsecured            NA            NA         5,746.30           0.00        0.00
WELLS FARGO DEALER SERVICES      Secured              NA       5,746.30        5,746.30           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-28717         Doc 51      Filed 03/05/19 Entered 03/05/19 12:51:15                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $11,700.00          $6,557.35         $1,547.19
       All Other Secured                                  $5,846.30            $100.00             $1.23
 TOTAL SECURED:                                          $17,546.30          $6,657.35         $1,548.42

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $18,583.43                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,879.23
         Disbursements to Creditors                             $8,205.77

TOTAL DISBURSEMENTS :                                                                      $11,085.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
